DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/26/2021 regarding the rejection of claims 1 – 3, 5 – 9 and 13 - 16 have been fully considered but they are not persuasive.
Regarding claims 1 – 3, applicant argues that because those claims were only rejected under 35 USC 112 they are therefore allowable under prior art.   Obviously, until the indefiniteness of the claims were corrected it would be difficult to understand the claims.
Regarding claims 5 – 9, applicant argues that incorporating claim 1 into claim 5 makes claims 5 – 9 allowable over prior art.   This assertion too in incorrect.
Regarding claims 13 – 16, applicant argues that incorporating claim 10 into claim 13 makes claims 13 – 16 allowable over prior art.   This assertion too in incorrect.
Regarding claims 19 – 23, applicant argues that because these claim numbers were omitted from the heading in paragraph 14, even though the specific rejections are provided, somehow those rejections could be ignored.   This too is incorrect.
New grounds of rejection of claims 1 – 3 and 5 – 9 necessitated by applicant’s amendments are given below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 7 - 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yopp (201500883358).
(Claim 5): Yopp discloses a system for detecting human intervention over a driving operation of a vehicle, comprising (fig. 2, blk 210): at least one vehicle sensor (fig. 1, blk 110; [0007]); at least one vehicle control system (fig. 1, blk 105; [0007]); at least one processor in communication with the at least one vehicle sensor and the at least one vehicle control system (fig. 1, blk 101; [0007]); at least one memory storing a plurality of instructions, which when executed by the at least one processor, cause the at least one processor to: collect vehicle driving operation data from the at least one vehicle sensor ([0005 - 0007]); store the collected vehicle driving operation data in a vehicle data store along with an indication whether the vehicle is at least operating in a first semi- autonomous or autonomous mode (fig. 1, blk 130; [0005 - 0007]); and transmit the collected data from the vehicle data store to a remote data store (fig. 1,blk 120 and 125; [0006]), wherein the vehicle driving operation data includes data regarding human intervention with a semi-autonomous or autonomous driving operating system of the vehicle (fig. 2, blk 210; [0012]).
   (Claim 7): Yopp discloses the system of claim 5, wherein the driving operating system of the vehicle is selected from the group consisting of systems for the steering, direction, acceleration, speed, braking, cruise control, accident or collision avoidance, lane departure, seat belts, and any combination thereof (fig. 3; [0005]).
(Claim 8): Yopp discloses the system of claim 5, wherein the vehicle driving operation data includes data regarding one or more of a vehicle location or area of travel, a road condition, a road area speed limit, a weather report or condition, or road area event ([0009]).
Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yopp (201500883358) in view of Suiter (20150242953).
(Claim 1): Yopp discloses a system for detecting human intervention over a driving operation of a vehicle, comprising (fig. 2, blk 210): at least one vehicle sensor (fig. 1, blk 110; [0007]); at least one vehicle control system (fig. 1, blk 105; [0007]); at least one processor in communication with the at least one vehicle sensor and the at least one vehicle control system (fig. 1, blk 101; [0007]); at least one memory storing a plurality of instructions, which when executed by the at least one processor, cause the at least one processor to: collect vehicle driving operation data from the at least one vehicle sensor ([0005 - 0007]); store the collected vehicle driving operation data in a vehicle data store along with an indication whether the vehicle is at least operating in a first semi- autonomous or autonomous mode (fig. 1, blk 130; [0005 - 0007]); and transmit the collected data from the vehicle data store to a remote 
(Claim 2): Yopp and Suitter teach the system of claim 1.   Furthermore, Yopp also teaches, further comprising at least one computing device in communication with the remote data store (fig. 1, blk 105 and 130]).
(Claim 3): Yopp and Suitter teach the system of claim 1.   Furthermore, Yopp also teaches, wherein the plurality of instructions further cause the at least one processor to determine that the vehicle is not operating in the first semi-autonomous or autonomous mode and store the vehicle operation data in the vehicle data store along with an indication that the vehicle is not operating in the first semi-autonomous or autonomous mode (fig. 2; [0005]; [0010]; [0017]).
(Claim 6): Yopp teaches the system of claim 5 but does not teach time of day, duration of intervention or distance traveled.   However, in a related invention Suiter teaches a device, wherein the vehicle driving operation data includes one or more of the time of day of the initiation and termination of the human intervention, a time duration from the time of initiation of the human intervention to the time of termination of the human intervention, or the distance traveled by the vehicle from the time of 
(Claim 9): Yopp discloses a system for detecting human intervention over a driving operation of a vehicle, comprising (fig. 2, blk 210): at least one vehicle sensor (fig. 1, blk 110; [0007]); at least one vehicle control system (fig. 1, blk 105; [0007]); at least one processor in communication with the at least one vehicle sensor and the at least one vehicle control system (fig. 1, blk 101; [0007]); at least one memory storing a plurality of instructions, which when executed by the at least one processor, cause the at least one processor to: collect vehicle driving operation data from the at least one vehicle sensor ([0005 - 0007]); store the collected vehicle driving operation data in a vehicle data store along with an indication whether the vehicle is at least operating in a first semi- autonomous or autonomous mode (fig. 1, blk 130; [0005 - 0007]); and transmit the collected data from the vehicle data store to a remote data store (fig. 1,blk 120 and 125; [0006]).  Yopp does not teach time duration in any mode.   However, in a related invention Suiter teaches a device, wherein the at least one computing device comprises a memory storing instructions, which when executed by the at least one computing device, cause the at least one computing device to determine a ratio of duration 32Attorney Docket No. 821331-1010 the vehicle was operated in the first semi-autonomous or autonomous mode to a total duration during which the vehicle was operated ([0038]).
Allowable Subject Matter
Claims 13 – 16 would be allowable but applicant needs to fully incorporate all of original claim 11 into claim 13.
Claims 10, 12, 17 and 19 – 23 are allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex C Dunn/                Primary Examiner, Art Unit 3663